t c summary opinion united_states tax_court deanna s dotson and robert l dotson petitioners v commissioner of internal revenue respondent docket no 5321-03s filed date deanna s dotson and robert l dotson pro sese peter r hochman for respondent thornton judge this case was heard pursuant to sec_7463 of the internal_revenue_code as in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether petitioners must include in gross_income payments that deanna s dotson hereinafter petitioner received with respect to her ex- husband’s military pension background the parties submitted this case fully stipulated pursuant to rule the stipulated facts are so found on date petitioner married chris l jefferies mr jefferies for some unspecified number of years during the marriage mr jefferies served in the u s air force in petitioner filed for a divorce she and mr jefferies entered into a separation agreement the separation agreement to settle their affairs paragraph of the separation agreement states in pertinent part the parties make the following disposition and settlement in regard to the real and personal_property accumulated by them during the course of their marriage b petitioner shall have and retain one-half of the stocks and bonds currently owned by the parties the plymouth van and one-half of respondent’s mr jefferies’ military retirement income upon his retirement from the military based on years service and at the grade of lt colonel f respondent shall have and retain one-half of the stocks and bonds currently owned by the parties and the peugeot h other than hereinafter provided the parties acknowledge that they have equitably divided the real and personal_property between them so that the personal_property in each party’s possession may remain and be owned by that party free and clear of any claim of the other on date the district_court of el paso county colorado the divorce court entered a decree dissolving the marriage between petitioner and mr jefferies the divorce decree incorporates by reference the provisions of the separation agreement in mr jefferies retired from the military petitioner mailed an application_for former spouse payments from retired pay dd form_2293 feb to the defense finance and accounting service dfas in denver colorado in the application she requested direct payment from dfas of percent of disposable retired pay per month based on years_of_service at the rank of lieutenant colonel and attached a copy of the divorce decree as per the instructions on the application starting in january of and continuing for all relevant periods petitioner received directly from dfas monthly payments of dollar_figure the military retirement payments the parties have stipulated that during petitioner’s military retirement payments totaled ostensibly after rounding dollar_figure on their joint federal_income_tax return petitioners included none of the military retirement payments in their gross_income by notice_of_deficiency dated date respondent determined that dollar_figure of military retirement payments was includable in petitioners’ gross_income discussion gross_income generally includes income from pensions including military retirement benefits sec_61 sec_1_61-2 sec_1_61-11 income_tax regs such pension income is generally taxed to the owner of the pension and not necessarily to the recipient in accordance with the well- established principle that income from property is taxed to the owner of the property eatinger v commissioner tcmemo_1990_310 citing 309_us_331 282_us_101 281_us_111 petitioner alleges and respondent does not dispute that each year since petitioner has disclosed on her federal_income_tax returns her receipt of the military pension payments and included a notation stating her reasons for excluding them from gross_income petitioner alleges and respondent does not dispute that after respondent initially questioned her exclusion of the military pension payments for and petitioner sent respondent a letter explaining her reasons for claiming the exclusion petitioner received a closing letter from respondent dated date wherein respondent accepted petitioner’s explanation and allowed the exclusion of the military pension payments from gross_income for petitioner alleges and respondent does not dispute that a copy of this closing letter was attached to petitioners’ joint federal_income_tax return respondent argues that the military retirement payments are taxable to petitioner because pursuant to the terms of the separation agreement as incorporated in the divorce decree she holds an ownership_interest in them for the reasons explained below we disagree whereas federal_law controls the taxation of the military retirement payments state law controls in deciding what property interests were created see 403_us_190 under applicable colorado law as existent when petitioner’s divorce decree was entered future retired pay to be received under a military retirement pension did not constitute property subject_to division in a divorce proceeding ellis v ellis p 2d colo respondent seems to acknowledge that the holding in ellis v ellis supra prevented the divorce court from exercising its equitable powers to divide mr jefferies’ future retired military pay respondent suggests however that through their separation agreement petitioner and mr jefferies accomplished what the divorce court lacked authority to do on its own namely give in the colorado supreme court overturned ellis v ellis p 2d colo because of changes in state and federal_law notably the enactment of the uniformed_services former spouses’ protection act usfspa u s c sec in re marriage of gallo p 2d colo the holding in gallo was prospective in nature only see in re marriage of booker p 2d colo and consequently does not affect our analysis petitioner an ownership_interest in mr jefferies’ future retired military pay we have no reason to question the validity of petitioner’s and mr jefferies’ agreement to divide mr jefferies’ future military retirement income in colorado as elsewhere parties to a divorce generally are at liberty mutually to agree upon provisions which the court could not impose upon them in re marriage of lamm p 2d colo ct app upholding validity of separation agreement requiring automatic increases in child_support payments according to cost of living increases despite colorado courts’ lack of authority to impose such an arrangement that said however we are not persuaded that the separation agreement gave petitioner any ownership_interest in mr jefferies’ future military retirement pay to the contrary we believe that under ellis v ellis supra at the time of petitioner’s separation agreement and divorce decree the future military retirement pay was not property in which petitioner could acquire an ownership_interest as the colorado supreme court explained in in re marriage of balanson p 3d colo a determination as to property division in a colorado divorce proceeding requires two steps first a court must determine whether an interest constitutes ‘property’ if so the court must then determine whether the property is marital or separate the lower court’s ruling in in re marriage of ellis p 2d colo ct app affd p 2d colo clearly turned on the first step of this two-step analysis after noting that the relevant dissolution of marriage statute did not define property the lower court stated we hold that husband’s army retirement pension and the future retired pay to be received thereunder do not constitute ‘property’ and are therefore not subject_to division as such it is a resource of the husband in the nature of income to be received in the future to be considered also as any other ‘economic circumstance’ of the husband in determining a just division of the marital property id affirming this ruling and approving the lower court’s reasoning the colorado supreme court stated we hold as did the court_of_appeals that military retirement pay is not ‘property’ under the dissolution of marriage act our reason is that it does not have any of the following elements cash_surrender_value loan value redemption value lump sum value and value realizable after death ellis v ellis p 2d pincite see also in re marriage of booker p 2d colo a divorce court order stating that the wife ‘shall remain entitled to any and all military benefits’ was construed merely to ensure that the wife continued to receive benefits to which she was entitled as a military spouse rather than as treating the military pension as divisible marital property in re marriage of graham p 2d colo citing ellis v ellis p 2d pincite as well as a dictionary definition of property in holding that an educational degree was not property subject_to division in a divorce proceeding but cf pfister v commissioner tcmemo_2002_198 affd 359_f3d_352 4th cir witcher v commissioner tcmemo_2002_292 wherein the relevant state statutes of virginia and pennsylvania respectively specifically provided that military pension benefits qualified as marital property subject_to equitable division the mere fact that dfas made the military retirement payments directly to petitioner in amounts specified by the divorce court decree does not mean that petitioner had any ownership_interest in the payments pursuant to the uniformed_services former spouses’ protection act usfspa u s c sec dfas is generally required to make direct payments of military retired pay to a former spouse as specified in a court order nothing in the usfspa however creates a property interest where none otherwise exists under applicable state law specifically u s c sec d provides after effective service on the secretary concerned of a court order providing for the payment of child_support or alimony or with respect to a division of property specifically providing for the payment of an amount of the disposable retired pay from a member to the spouse or a former spouse of the member the secretary shall make payments from the disposable retired pay of the member to the spouse or former spouse as directed by court order see u s c sec c the usfspa does not create any right title or interest which can be sold assigned transferred or otherwise_disposed_of including by inheritance by a spouse or former spouse pfister v commissioner supra the usfspa did not create any right or entitlement to military retired pay in conclusion under applicable colorado law at the time of the separation agreement and divorce decree mr jefferies’ future retired military pay did not constitute property consequently we are unpersuaded that the separation agreement gave or could have given petitioner any ownership_interest in any such property rather consistent with the lower court’s reasoning in in re marriage of ellis supra we conclude that the military retirement payments are most reasonably regarded as periodic_payments in satisfaction of petitioner’s marital property rights accordingly the military retirement payments are not includable in petitioners’ gross_income cf mivec v commissioner tcmemo_1981_695 i t is well settled that where upon divorce a husband makes payments in satisfaction of the property rights of his wife the amounts received by the wife even though periodic and incident to a divorce are capital in nature and therefore are not includable in her gross_income under sec_71 decision will be entered for petitioners
